Citation Nr: 0118099	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  98-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO), which denied the benefits sought on appeal.   


REMAND

The veteran maintains that he has hearing loss and tinnitus 
related to service.  The most recent supplemental statement 
of the case, in August 2000, indicated that the claim for 
service connection for hearing loss and tinnitus was not well 
grounded. See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran served on active duty from March 1958 to March 
1960.  His DD 214 reflects that his military occupational 
specialty (MOS) was that of an armor crewman, a position 
which may be presumed to have entailed exposure to noise.  
The veteran has testified that his left ear was injured in 
1959 when a sergeant had him fire an automatic machine gun 
from the shoulder.  An August 1959 service medical record 
shows that the veteran was seen for complaints of an ear ache 
after firing.  The impression at that time was ear ache.  The 
following month he was seen and fitted with ear plugs.  A 
report of medical history in September 1959 shows complaints 
of ear, nose or throat trouble.  At the time of his 
separation examination in March 1960, the veteran made no 
referable complaints and the evaluation for ears and drums 
was negative or normal.  

The Board notes that the first evidence of hearing loss was 
in June 1979; the first evidence of tinnitus is found in the 
VA examination report of July 1996, which contains a 
diagnosis of tinnitus.  Evidence contained in the claims file 
shows that the veteran currently meets the regulatory 
criteria for "disability" due to impaired hearing in both 
ears.  38 C.F.R. § 3.385 (2000).  However, there is no 
opinion or other competent evidence relating the veteran's 
current hearing loss or tinnitus to service.

In this case, the veteran underwent an audiology examination 
in July 1996.  The report of that testing contains an 
audiology test results summary of sensorineural hearing loss 
bilaterally, and constant tinnitus in the left ear.  That 
report, however, does not indicate that the examiner reviewed 
the claims file; and does not contain any opinion regarding a 
relationship between service and any presently diagnosed 
disability.  Further, there is no indication in the record 
that any VA examiner has been requested to provide an opinion 
as to whether there is a nexus between the veteran's service 
and his currently diagnosed bilateral hearing loss or 
tinnitus disabilities.  

The VCAA did not change the basic premise required to 
establish service connection.  A veteran seeking disability 
benefits must generally establish: (1) status as a veteran; 
(2) the existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) the degree of 
the disability; and (5) the effective date of his disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Post-
service symptomatology may also be considered; however, a 
medical opinion may still be required to establish service 
connection. See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

The VCAA has removed the requirement for a claimant to submit 
a well-grounded claim; and passed into law a heightened duty 
by VA to assist claimants in the development of their claims.  
The provisions of the VCAA are applicable to this case.  
Although there is no competent medical evidence to relate a 
hearing loss or tinnitus disability to service, under VCAA, 
VA has an obligation to further assist the veteran in this 
case.  No VA examiner has been requested to provide an 
opinion as to whether there is a nexus between any current 
hearing loss or tinnitus disability and service.  

The VCAA provides that VA shall treat an examination or 
opinion as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran) contains competent evidence that the veteran 
has a current disability or persistent or recurrent symptoms 
of disability, and indicates that the disability or symptoms 
may be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

In this case, there is a diagnosis of both hearing loss and 
tinnitus; and both lay (statements and testimony) and medical 
evidence (service medical records) indicating that the 
current disabilities may be associated with the veteran's 
active service.  What is missing is a specific medical 
opinion as to a nexus, or lack of nexus.  

Therefore, under VCAA, to fulfill the statutory duty to 
assist, VA must provide the veteran a thorough and 
contemporaneous medical examination to determine the extent 
of any hearing loss and tinnitus disabilities, and to obtain 
an opinion as to the etiology or origin of these disorders.  
This examination must take into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disabilities will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

1.  The RO should make arrangements for 
an appropriate examination to determine 
the nature and etiology of the veteran's 
claimed hearing loss and tinnitus 
disabilities.  The examiner should 
express opinions concerning whether there 
is any etiological relationship between 
any present hearing loss or tinnitus, and 
his military service, including any 
exposure to noise from gunfire.  All 
tests and studies deemed necessary should 
be performed and all findings should be 
recorded in detail.  With any 
examinations performed, the claims folder 
should be made available to the examiner, 
and the examiner should review the 
appellant's records.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

2.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for hearing loss and tinnitus.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
remand is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




